Citation Nr: 0310816	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  91-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression, also 
claimed as secondary to the service-connected Bell's Palsy. 

2.  Entitlement to service connection for a stomach disorder, 
also claimed as secondary to the service-connected Bell's 
Palsy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
April 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO) 
dated in March 2000 and March 2001, which denied the veteran 
service connection for depression and a stomach disorder to 
include as secondary to her service-connected Bell's Palsy on 
the basis that the claims were not well-grounded and on the 
merits, respectively.  

The Board notes that while this case was at the Board 
correspondence was received by the RO in July 2002 from the 
veteran, which the Board, on review, considers sufficient to 
timely perfect the issues on appeal.  


REMAND

The veteran contends that service connection is warranted for 
depression and a stomach disorder, as these disorders are 
either attributable to service or, in alternative, secondary 
to complications of her service-connected Bell's Palsy.  

The Board notes that a statement from a private licensed 
professional counselor pertinent to the issues on appeal and 
indicating that the veteran's depression and stomach disorder 
are caused by or directly related to her service has been 
received since this case was forwarded to the Board for 
appellate review by the RO.  A preliminary review of the 
veteran's service medical records showed that the veteran was 
evaluated and treated in service for gastroenteritis as well 
as stomach cramps the latter possibly related to her 
pregnancy, and that on her December 1980 medical examination 
for service separation mild depression was found on clinical 
psychiatric evaluation.

VA is required to provide a medical examination or obtain a 
medical opinion if competent medical evidence indicates an 
association between service and/or a service-connected 
disability and the disability claimed.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  Additionally, the evidence indicates 
that a private physician, Dr. Christine Underword, is 
treating the veteran for her psychiatric condition.  Records 
related to this treatment, which may be potentially 
probative, have not been obtained and associated with the 
veteran's claims file.  

Where the record before the Board is inadequate to render a 
fully informed decision on the issues in appellate status, a 
remand to the RO is required to perform the statutory duty to 
assist.  Smith v. Brown, 5 Vet. App. 355, 340 (1993); 
Ascherl v. Brown, 4 Vet. App. 371 (1993).

To ensure VA has met its obligation to assist the veteran in 
development of facts necessary to substantiate her claims, 
and to ensure full compliance with due process requirements, 
this case is REMANDED to the RO for the following 
development.

1.  The RO should contact the veteran and 
ask she provide the complete names, 
addresses, and approximate (beginning and 
ending) dates of all health care 
providers who have treated her for a 
psychiatric disorder and/or a stomach 
disorder since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should be 
documented in the claims file, and the 
veteran should be notified.

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information and evidence (medical or lay) 
not previously provided to VA are 
necessary to substantiate the claims for 
service connection for a psychiatric 
disorder and for a stomach disorder (on a 
primary and secondary basis).  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the VA will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  The RO should then schedule the 
veteran for VA psychiatric and 
gastrointestinal examinations in order to 
determine the nature and etiology of any 
current psychiatric and/or stomach 
disorder.  Send the claims file to the 
examiners.  All indicated tests should be 
performed and clinical findings reported 
in detail.

A.	Psychiatric Examination:  Based on the 
results of the examinations and a 
review of the veteran's claims file, 
the examiner is asked to answer the 
following questions:
(i)	Has the veteran developed a  
psychiatric disorder, and; if 
so, what is the diagnosis or 
diagnoses?
(ii)	If the veteran has a current 
diagnosis of a psychiatric 
disorder, please answer the 
following questions:  Did such 
a psychiatric disorder have its 
onset during her period of 
service from April 1987 to 
April 1990?  Whether such a 
psychiatric disorder was 
manifested within one year 
after the veteran's discharge 
from active military in April 
1990?
(iii)	Was any currently diagnosed 
psychiatric disorder either 
caused or aggravated by her 
service-connected Bell's Palsy?

B.	Gastrointestinal Examination: :  Based 
on the results of the examinations and 
a review of the veteran's claims file, 
the examiner is asked to answer the 
following questions:
(i)	Has the veteran developed a 
gastrointestinal disorder, and; 
if so, what is the diagnosis or 
diagnoses?
(ii)	If the veteran has a current 
diagnosis of a gastrointestinal 
disorder, please answer the 
following questions:  Did such 
a gastrointestinal disorder 
have its onset during her 
period of service from April 
1987 to April 1990?  
(iii)	Was any currently diagnosed 
gastrointestinal disorder 
either caused or aggravated by 
her service-connected Bell's 
Palsy?

C.	 A complete written rationale must be 
offered for any opinion expressed, and 
any opinion provided should take into 
consideration the prior opinion 
expressed in this matter by Richard 
Tavalacci, L.P.C./L.M.P.T., contained 
in the veteran's claims folder.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act), 
the RO is asked to should review the 
evidence added to the file subsequent to 
August 2001 Statement of the Case, 
including the reports requested above, 
should be reviewed by the RO.  If any of 
the benefits sought on appeal remains 
denied, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless notified.  The purpose of this 
REMAND is to procure clarifying data and ensure due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


